06/30/2022



                                                                                                     Case Number: DA 22-0104
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  Supreme Court Case No. DA-22-0104

                                    ******************************

In re the Marriage of

JUDY L. SHIFFMAN,

                    Petitioner and Appellee,
  and

WILLIAM F. SHIFFMAN,

                    Respondent and Appellant
   and

SEAN CRUM,

                    Intervenor.

                     ORDER GRANTING EXTENSION
           OF TIME TO FILE APPELLEE AND INTERVENOR BRIEFS

          Upon review of the Appellee’s and the Intervenor’s Unopposed Joint Motion
for Extension of Time to File Appellee and Intervenor Briefs, and for good cause
appearing, the Court orders as follows:
          IT IS HEREBY ORDERED that the Appellee and the Intervenor are granted
an extension of time to file their respective Briefs on Appeal from August 12,
2022, to and including September 12, 2022.
          IT IS SO ORDERED.
          DATED AND ELECTRONICALLY SIGNED BELOW.




                                                                                          Electronically signed by:
Order Granting Extension of Time to file Appellee and Intervenor Briefs   Page 1                Mike McGrath
                                                                                   Chief Justice, Montana Supreme Court
                                                                                                June 30 2022